           Case 3:21-cv-00152-TCB Document 1 Filed 09/10/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            NEWNAN DIVISION

LISA BARKLEY,                              )
                                           )
       Plaintiff,                          )         CIVIL ACTION FILE
                                           )         NO. ____________
v.                                         )
                                           )
PEYTON MEARL LeBLEU,                       )
YARBROUGH TRANSFER                         )
COMPANY and HARTFORD FIRE                  )
INSURANCE COMPANY,                         )
                                           )
                    Defendants.            )

                             NOTICE OF REMOVAL

      COME NOW defendants and, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

file this notice of removal within the time prescribed by law, showing the Court as

follows:

                                      1.

      On August 12, 2021, plaintiff Lisa Barkley filed a complaint in the State Court

of Spalding County, Georgia, Civil Action File No. 21SV-256. Spalding County is

within the Newnan Division of the Northern District of Georgia.

                                      2.

      This notice of removal is filed within the time period prescribed by 28 U.S.C.

§ 1446(3).
         Case 3:21-cv-00152-TCB Document 1 Filed 09/10/21 Page 2 of 5




                                        3.

      A true and correct copy of all process, pleadings, and orders filed in

connection with this action is attached hereto as Exhibit A. Defendants have no

knowledge of any other process, pleadings, or orders filed or served in connection

with this action, other than those attached hereto.

                                        4.

      This Court has original jurisdiction over the above-referenced case under

28 U.S.C. § 1332.

                                        5.

      There is complete diversity among the parties.

                                        6.

      Plaintiff is a citizen of Georgia. (Compl. ¶ 6.)

                                        7.

      Defendant Peyton Mearl LeBleu resides in North Carolina. (Compl. ¶ 1.)

Accordingly, Mr. LeBleu is a citizen of North Carolina for purposes of diversity

jurisdiction. 28 U.S.C. § 1332(a)(1).

                                        8.

      Defendant Yarbrough Transfer Company ("Yarbrough") is corporation

formed and exiting under the laws of North Carolina and has its principal place of


                                         -2-
         Case 3:21-cv-00152-TCB Document 1 Filed 09/10/21 Page 3 of 5




business in North Carolina. (Compl. ¶ 3.) Accordingly, Yarbrough is a citizen of

North Carolina for purposes of diversity jurisdiction. 28 U.S.C. § 1332(c)(1).

                                       9.

      Defendant Hartford Fire Insurance Company ("Hartford") is a foreign

insurance company formed and existing under the laws of Connecticut and has its

principal place of business in Connecticut. (Compl. ¶ 5.) Accordingly, Hartford is

a citizen of Connecticut for purposes of diversity jurisdiction.       28 U.S.C. §

1332(c)(1).

                                       10.

      Defendants make a plausible allegation that plaintiff is seeking recovery in an

amount in excess of $75,000, exclusive of interest and costs. Dart Cherokee Basin

Operating Co. v. Owens, 574 U.S. 81 (2014). Specifically, plaintiff seeks general

damages for alleged physical and mental pain and suffering and special damages for

alleged medical expenses totaling $175,566.00. (Compl. ¶¶ 16, 17.)

                                       11.

      The undersigned has read this notice of removal, and to the best of the

undersigned's knowledge, information, and belief, formed after reasonable inquiry, it

is well-grounded in fact, is warranted by existing law, and is not interposed for any




                                        -3-
          Case 3:21-cv-00152-TCB Document 1 Filed 09/10/21 Page 4 of 5




improper purpose, such as to harass or to cause unnecessary delay or needless increase

in the cost of litigation.

       WHEREFORE, this notice of removal having been filed, said action shall

proceed in the United States District Court for the Northern District of Georgia,

Newnan Division, and no further proceedings shall be held in said case in the State

Court of Spalding County.

                                              STONE KALFUS LLP

                                              /s/ Matthew P. Stone
                                              Matthew P. Stone
                                              Georgia Bar No. 684513
                                              matt.stone@stonekalfus.com
                                              Shawn N. Kalfus
                                              Georgia Bar No. 406227
                                              shawn.kalfus@stonekalfus.com
                                              Attorneys for Defendants

One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)




                                        -4-
           Case 3:21-cv-00152-TCB Document 1 Filed 09/10/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day served the foregoing Notice of Removal to

the Clerk of Court using the CM/ECF system which will automatically send

electronic mail notification of such filing to counsel and parties of record who are

CM/ECF participants and mailed by United States Postal Service, first-class, postage

prepaid, a paper copy of the same document to counsel and parties of record as

follows:

                        John H. Peavy, Jr.
                        Peavy Law, LLC
                        One Atlantic Center
                        1201 W. Peachtree Street, Suite 2300
                        Atlanta, Georgia 30309

                        Tim C. Cramer
                        Cramer & Peavy
                        P.O. Box 58
                        Griffin, Georgia 30224

      This 10th day of September, 2021.

                                             /s/ Matthew P. Stone
                                             Matthew P. Stone
                                             Georgia Bar No. 684513
Stone Kalfus LLP
One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)JOHN
